Citation Nr: 0629469	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As a preliminary matter, the Board will address the 
procedural posture of the veteran's claims.  In January 1979, 
the veteran filed a service connection claim for a nervous 
condition, which was then denied by the RO in a March 1979 
rating decision.  The veteran did not file a notice of 
disagreement (NOD) and the decision became final.  
38 U.S.C.A. § 7105(c).  In September 1989, the veteran filed 
claims for service connection for paranoia and a right 
shoulder condition.  The Board construes the claim regarding 
paranoia as a request to reopen the veteran's previously 
denied service connection claim for a nervous condition.  The 
veteran did not proffer any evidence in support of his right 
shoulder and nervous condition claims, and the RO denied them 
in a letter dated October 1989.

In August 1990, the veteran submitted a statement in which he 
wrote, "I disagree with the DVA's decision to deny my claim 
for my right shoulder and paranoia condition."  The Board 
finds that this statement constituted a valid NOD, filed 
within the prescribed time period, and which then required 
the RO to issue a statement of the case (SOC), explaining its 
decision and informing the veteran of the laws and 
regulations relevant to his claims.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 20.201, 20.302; see Manlincon v. West, 12 
Vet. App. 238, 240 (1999).

The RO did not provide the required SOC.  Therefore, despite 
the issuance of subsequent rating decisions, the veteran's 
September 1989 claims have remained open.  Normally, when the 
RO has failed to provide a SOC, the Board will remand the 
matter pursuant to the decision in Manlincon.  12 Vet. App. 
at 240-41.  In this case, however, the Board finds the RO's 
error has been cured by the issuance of a SOC in September 
2005, which addressed the veteran's claims both in a new and 
material context and on the merits.  The Board further notes 
that the veteran was provided with the correct statutory 
definition of "new and material" evidence, applicable to 
his nervous condition claim, in a February 2003 rating 
decision.  Following the issuance of the SOC, the veteran 
filed a timely substantive appeal, bringing his claims 
properly before the Board.

To reiterate, the veteran's claims, filed in September 1989, 
requesting service connection for a right shoulder condition 
and that his previously denied service connection claim for a 
nervous condition be reopened, serve as the basis for this 
appeal before the Board.
 
Following the certification and transfer of this appeal to 
the Board, the veteran's representative submitted additional 
evidence in support of the veteran's claims.  In November 
2005, the Board received a letter from Dr. R.Y. regarding the 
etiology of the veteran's alleged right shoulder condition 
and medical records from the Leavenworth, Kansas Veterans 
Affairs Medical Center (VAMC) dated May 2004 to August 2005.  
In February 2006, the Board received duplicate copies of the 
letter from Dr. R.Y. and the Leavenworth VAMC records, 
duplicate service medical records, and a statement signed by 
the veteran waiving his right to have the new evidence first 
reviewed by the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 20.1304(c).  As the additional 
evidence submitted is properly before the Board, the Board 
will proceed with its review of the veteran's claims.

The Board notes that the veteran had a change in 
representative counsel in February 2006.

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 1979, the RO denied the veteran's claim of 
service connection for a nervous condition.

2.  Evidence regarding the veteran's alleged nervous 
condition submitted subsequent to March 1979 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran was diagnosed with paranoid schizophrenia 
during active service.

4.  The veteran has a current diagnosis of major depression.

5.  Competent medical evidence does not show an etiological 
relationship between the veteran's active military service, 
including his in-service psychiatric disorder, and his 
current psychiatric disorder.

CONCLUSIONS OF LAW

1.  The RO's March 1979 decision is final as to the claim of 
service connection for a nervous condition.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a nervous 
condition has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A nervous condition was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the decision below, the Board has found 
sufficient new and material evidence to reopen the veteran's 
claim of service connection for a nervous condition.  
Accordingly, regardless of whether VA fulfilled its duties to 
notify and assist in relation to this issue, no harm or 
prejudice to the veteran has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).

With regard to the underlying claim of service connection for 
a nervous condition, the Board finds the veteran received 
appropriate notice and assistance.  Notice must meet both 
timeliness and content requirements.  It must be given to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
that VA will seek to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

Because the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted after the initial adjudication of this claim, it was 
impossible for the RO to give prior notice.  Nevertheless, 
the veteran was provided with a notification letter in 
February 2005, prior to the readjudication of his claim in 
the September 2005 SOC, and the Board finds that this letter 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Therefore, any deficiency in the timely 
provision of a valid VCAA notice amounts to harmless error.

In this regard, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He has taken full 
advantage of those opportunities, filing several pages of 
argument and evidence during the processing of his claim, 
including information in direct response to the February 2005 
letter.  His claim was readjudicated by the RO in the 
September 2005 SOC.  Viewed in such context, notification 
after the decision that ultimately led to this appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

The four content requirements have been satisfied, and the 
veteran has not alleged that VA failed in this regard.  In 
its February 2005 letter, the RO informed the veteran about 
the information and evidence necessary to substantiate his 
claim of service connection for a nervous condition.  
Specifically, the letter stated:

		[T]he evidence must show three things:

1.	You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in 
service that caused an injury or disease.

2.	You have a current physical or mental disability 
shown by medical evidence.

3.	There is a relationship between your disability 
and an injury, disease, or event in military 
service.

The letter described the information and evidence that the VA 
would seek to provide including relevant records held by any 
federal agency, such as medical records from the military, VA 
hospitals, or the Social Security Administration, and private 
treatment records if the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit the dates and places of 
treatment received either in-service or at VA facilities, any 
medical reports in his possession, relevant "buddy" 
statements, and a completed release form to allow the RO to 
obtain private medical records.  Finally, the February 2005 
letter satisfied the "fourth element" by instructing the 
veteran to provide "any evidence" in his possession that 
pertained to his claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, 4 Vet. App. at 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a nervous condition, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran received a VA mental disorder examination in 
November 2002.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Background

The veteran received an entrance examination in November 
1969.  On the associated Report of Medical History, he denied 
experiencing depression or excessive worry and nervous 
trouble of any sort.  On the Report of Medical Examination, 
the examiner evaluated the veteran's psychiatric condition as 
normal.
 
Service medical records dated June through August 1971 
indicate the veteran was hospitalized during foreign service 
in Okinawa in June 1971 due to delusions of grandeur; he was 
subsequently transferred to Fitzsimons General Hospital.  The 
veteran denied experiencing prior mental strain, but admitted 
progressive depression and home-sickness while in Okinawa.  
The veteran was described as also being moderately depressed 
over his lack of prospects once discharged.  He was diagnosed 
with schizophrenic reaction, paranoid type, acute severe; 
manifested by delusions of grandeur, autism, and hostility.  
In August 1971, the veteran's condition was described as 
being in remission.

The veteran received a separation examination in December 
1971.  On the Report of Medical History, he indicated that he 
had or had had "depression or excessive worry" and 
"nervous trouble of any sort".  On the Report of Medical 
Examination, the examiner did not provide any assessment of 
the veteran's psychiatric condition.
 
On a VAMC psychosocial assessment in April 2000, the examiner 
indicated the veteran was receiving treatment for depression 
secondary to divorce, loss of house, and an uncertain job 
situation.  VAMC records dated June 2001 to June 2004 
indicate continued treatment for depression.

The veteran received a VA examination for mental disorders in 
November 2002.  The examiner reviewed available service and 
post-service medical records in conjunction with the 
examination.  The veteran was given the following 
psychological tests: Beck Anxiety Inventory, Beck Depression 
Inventory, Beck Hopelessness Scale, the MCMI-2, and the SF-
36.  The examiner diagnosed the veteran with major depression 
and noted that the results of the testing were consistent 
with such a diagnosis.  The examiner found "no reason" to 
assume that the veteran's treatment for paranoid 
schizophrenia in service was in any way related to his 
current treatment for depression.  Explaining that 
schizophrenia is a psychotic disorder and unlikely to be 
confused with a neurotic depression given the gravity of the 
veteran's behavior in service, the examiner concluded that 
the schizophrenia was more likely than not unrelated to the 
veteran's current symptoms.
 

Analysis

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a psychiatric 
disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed prior to August 29, 2001, as was the application in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Hodge, 155 F.3d at 1363.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Id.

The new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of the newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the 
"credibility" of newly presented evidence is to be presumed 
unless the evidence is inherently incredible or beyond the 
competence of the witness).

As explained in the Introduction, the decision on appeal in 
this case is the RO's October 1989 rating decision that 
denied the veteran's request to reopen his claim of service 
connection for a nervous condition.  The last "final" 
denial of his claim that took place prior to that decision 
was the RO's March 1979 denial of the original service 
connection claim, for which the veteran did not file a notice 
of disagreement.  38 U.S.C.A. § 7105(c).  Accordingly, the 
Board must determine whether the veteran has submitted any 
new and material evidence since March 1979 that would allow 
the reopening of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

After a careful consideration of the record, the Board finds 
that new and material evidence has been submitted since March 
1979 sufficient to reopen the veteran's claim.  Based upon 
the veteran's request, the RO, in June 2002, obtained service 
medical records regarding psychiatric treatment the veteran 
received in Okinawa and at Fitzsimons General Hospital in 
1971.  These particular records had not been previously 
associated with the claims folder, and, providing the first 
evidence of a psychiatric disorder in service, they are 
neither cumulative nor redundant.  The Board therefore finds 
them to be new.

The Board further finds these service medical records to be 
material.  In its March 1979 denial of the veteran's original 
service connection claim, the RO noted that the service 
medical records then of record were negative as to any 
findings, treatment, or complaints of a nervous condition.  
As the additional SMRs indicate that the veteran did receive 
psychiatric treatment in service, the Board finds them to be 
of such significance that they must be considered in order to 
fairly decide the merits of the claim.  Accordingly, having 
found the records to be both new and material, the Board 
reopens the veteran's claim, and it must be considered in 
light of all the evidence, both new and old.

Entitlement to service connection for a psychiatric disorder.

Now that the veteran's claim has been reopened, the Board 
will proceed to adjudicate the claim of service connection 
for a nervous condition on the merits.  The Board finds that 
such action will not result in prejudice to the veteran.  As 
noted in the above VCAA discussion, the veteran has received 
adequate notice of the evidentiary requirements for service 
connection, he has actively participated in the processing of 
his claim, and the RO readjudicated his claim on the merits 
in its September 2005 SOC.  See Bernard, 4 Vet. App. at 393-
94.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as psychoses, 
may be also be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In this case, the veteran's service medical records clearly 
establish the presence of a psychiatric disorder during 
service.  According to records from Fitzsimons General 
Hospital, the veteran was hospitalized from June to August 
1971 with a diagnosis of paranoid schizophrenia.  He 
responded to treatment, and in August 1971 his condition was 
described as being in remission.  The Board notes that while 
the veteran complained of depression during service and at 
separation, the service medical records do not indicate he 
was ever clinically diagnosed with a depressive disorder.  No 
psychiatric disorders were noted by the examiner at 
separation, and the claims folder contains no evidence of any 
psychoses manifesting within one year of the veteran's 
separation from service that would allow service connection 
on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 
3.309.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.

The veteran in this case was diagnosed with major depression 
at a VA examination in November 2002.  VAMC outpatient 
treatment records show he received continued treatment for 
depression from April 2000 to June 2004.  The Board finds 
this evidence sufficient to establish the presence of a 
current psychiatric disorder.

While the evidence establishes a psychiatric disorder in 
service and a current psychiatric disorder, it is still 
necessary to demonstrate a causal relationship between them.  
The veteran received a VA examination for mental disorders in 
November 2002.  Having examined the veteran, administered 
psychological testing, and reviewed the veteran's in-service 
and post-service medical history, the examiner found no 
etiological relationship between the veteran's diagnosis of 
paranoid schizophrenia in service and his current depressive 
disorder.  The examiner explained that the veteran's 
schizophrenia, being a psychotic disorder, was unlikely to 
have been confused with a neurotic depression, and concluded 
that the veteran's schizophrenia was more likely than not 
unrelated to his current symptoms.

Further, the Board notes that the evidence of record does not 
establish treatment for depression until April 2000, nearly 
twenty years after the veteran's separation from service.  
The Board finds this gap in time significant, and it 
constitutes additional weight against the existence of a link 
between the veteran's current disorder and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  The Board also notes that the VAMC 
records from April 2000 describe the veteran's depression as 
secondary to divorce, loss of house, and an uncertain job 
situation, and do not reference his military service.

While the veteran maintains his current psychiatric disorder 
results from his time in service, as a layperson he is not 
qualified to render a medical opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the Board assigns no weight to his contention.  Without 
competent medical evidence that the veteran's current 
psychiatric disorder is related to his time in service, the 
Board finds that the preponderance of the evidence is against 
his claim.

In deciding whether claimed benefits are warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  As the Board has found that the 
preponderance of the evidence weighs against this claim, the 
provisions of § 5107(b) are not applicable.  Accordingly, 
entitlement to service connection for a nervous condition is 
denied.


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for a psychiatric 
disorder is reopened.

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

The Board finds it necessary to remand the matter of service 
connection for a right shoulder disorder to provide the 
veteran with a new VA joints examination and to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The veteran has submitted a letter, dated October 2005, from 
his primary care physician, Dr. R.Y., who opines that the 
veteran's current right shoulder pain is related to a 
dislocation injury during service.  The Board finds this 
examination insufficient to establish an etiological 
relationship between the veteran's currently diagnosed right 
shoulder disorders and his military service.  Pain, alone, 
does not constitute a disability for the purpose of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999), dismissed in part and vacated in part on other 
grounds, 259 F.3d 1356 (Fed. Cir. 2001).  In his brief 
letter, Dr. R.Y. provides no diagnoses of any right shoulder 
conditions, nor does he reference the three disorders found 
during the veteran's August 2005 VA joints examination: 
degenerative arthritis, rotator cuff tear, and impingement.  
There is no indication, in fact, that the doctor had access 
to or reviewed any of the veteran's service or post-service 
medical records.  See 38 C.F.R. § 4.1 ("It is...essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its 
history."); Green v. Derwinski, 1 Vet. App. 131, 124 (1991). 
(Medical examinations should "take[] into account the 
records of prior medical treatment, so that the 
evaluation...will be a fully informed one.").  Because Dr. 
R.Y. only discusses generalized shoulder pain, does not 
address any underlying diagnoses, and provides no indication 
of having reviewed the veteran's medical history, his medical 
opinion lacks the necessary probative value to prove a nexus 
relationship, and a new examination is necessary.

The veteran should therefore be scheduled for a new VA joints 
examination to determine the nature and severity of any 
current right shoulder disorders.  The examiner must be 
provided with the claims folder and review the veteran's 
medical history in conjunction with the examination.  The 
examiner should provide diagnoses for any right shoulder 
conditions, taking into account the three disorders noted on 
examination in August 2005: degenerative arthritis, rotator 
cuff tear, and impingement.

If a current right shoulder condition(s) is found, the 
examiner should state a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) that the 
condition(s) is the result of the recurrent subluxation of 
the veteran's right shoulder that was noted in service in 
August 1971.  In formulating this opinion, the examiner must 
disregard the findings of August 2005 VA examination as they 
pertain to service aggravation of a pre-existing condition, 
and instead focus upon any possible causal relationship 
between an in-service incurrence of recurrent subluxation and 
the veteran's current right shoulder disorder(s).  The 
examiner should also discuss any relationship between the 
veteran's current right shoulder disorder(s) and his 
wheelchair use as observed in VAMC records dated June 2001, 
September 2003, and the August 2005 VA examination.

The veteran should be given another opportunity to identify 
any relevant medical treatment, either through private or VA 
facilities, that he received since October 2005, the date of 
the most current medical evidence of record.  Pursuant to its 
duty to assist, the RO should take all necessary steps to 
obtain the identified records.  38 C.F.R. § 3.159(c).

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), discussed above, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.   

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing service connection for his claimed right 
shoulder disorder, and the Board encourages him to take full 
advantage of this opportunity.

When the RO proceeds to readjudicate the claim, it must 
determine whether the presumption of soundness will apply to 
the veteran.  The RO must therefore address whether a right 
shoulder condition was noted at entrance into service 
pursuant to 38 C.F.R. § 3.304(b), (b)(1).  If the presumption 
does attach, the RO must then determine if the presumption 
can be rebutted by application of the two-part test 
elucidated in 38 C.F.R. § 3.304(b) and VAOPGCPREC 3-2003 
(July 16, 2003), which requires clear and unmistakable 
evidence both that the right shoulder condition existed prior 
to service and that the condition was not aggravated by 
service.  If the presumption of soundness cannot be rebutted, 
the RO should then proceed to adjudicate the veteran's claim 
as one for direct service connection, not aggravation.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim that his right shoulder disorder 
is related to service.

2.	The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his 
right shoulder condition since October 
2005, the date of the most recent 
medical evidence of record.  
Appropriate action must then be taken 
to obtain the identified records.

3.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA joints examination 
to address the current nature and 
etiology of his claimed right shoulder 
condition.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing 
deemed appropriate by the examiner 
should be conducted.  A complete 
rationale should be provided for any 
opinion expressed.

The findings of the examiner should 
include responses to the following:

a.	Based upon a review of the claims 
folder and the examination 
findings, provide a diagnosis of 
any present right shoulder 
condition.  The examiner should 
particularly address the three 
disorders noted on examination in 
August 2005: degenerative 
arthritis, rotator cuff tear, and 
impingement.

b.	If a current right shoulder 
condition is found, state a 
medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's right shoulder condition 
is the result of the recurrent 
subluxation noted during active 
service in August 1971, as opposed 
to being due to some other factor 
or factors.  In formulating this 
opinion, the examiner must 
disregard the findings of the 
August 2005 VA examination as they 
pertain to service aggravation of 
a pre-existing condition, and 
instead focus upon any possible 
causal relationship between an in-
service incurrence of recurrent 
subluxation and the veteran's 
current right shoulder 
disorder(s).  The examiner should 
discuss the implications, if any, 
of the veteran's wheelchair use 
noted in VAMC records dated June 
2001, September 2003, and the 
August 2005 VA examination.  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)  

4.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for a back condition must be 
readjudicated.  The RO must determine 
whether the presumption of soundness 
will apply to the veteran, and must 
therefore address whether a right 
shoulder condition was noted at 
entrance into service pursuant to 
38 C.F.R. § 3.304(b), (b)(1).  If the 
presumption does attach, the RO must 
then determine if the presumption can 
be rebutted by application of the two-
part test elucidated in 38 C.F.R. 
§ 3.304(b) and VAOPGCPREC 3-2003 (July 
16, 2003), which requires clear and 
unmistakable evidence both that the 
right shoulder condition existed prior 
to service and that the condition was 
not aggravated by service.  If the 
presumption of soundness cannot be 
rebutted, the RO should then proceed to 
adjudicate the veteran's claim as one 
for direct service connection, not 
aggravation.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

6.	In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case 
(SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


